Cite as 2014 Ark. 421

                SUPREME COURT OF ARKANSAS
                                       No.   CV-13-893

LARRY HUGH TYSON                                 Opinion Delivered October   9, 2014
                              APPELLANT
                                                 PRO SE APPEAL FROM THE HOT
V.                                               SPRING COUNTY CIRCUIT COURT
                                                 [NO. 30CV-13-181]

STATE OF ARKANSAS                                HONORABLE CHRIS E WILLIAMS,
                                APPELLEE         JUDGE

                                                 DISMISSED.


                                       PER CURIAM


       In 2011, a judgment-and-commitment order was entered in the Little River County

Circuit Court reflecting that appellant Larry Hugh Tyson had been convicted of manufacture

of a controlled substance—marijuana, simultaneous possession of drugs and firearms,

possession of a controlled substance with intent to deliver—methamphetamine, and possession

of drug paraphernalia. He was sentenced to an aggregate term of 192 months’ imprisonment.

No appeal was taken from the judgment.

       In 2013, appellant filed in the Hot Spring County Circuit Court, the county in which he

was incarcerated, a pro se petition for writ of habeas corpus pursuant to Arkansas Code

Annotated sections 16-112-101 to -123 (Repl. 2006). On motion of the State, the circuit court

dismissed the petition on the ground that appellant failed to state any claim cognizable in a

habeas proceeding. Appellant now brings this appeal.

       We dismiss the appeal because the Hot Spring County Circuit Court can no longer grant

the relief requested by appellant. An appeal from an order that denied a petition for
                                      Cite as 2014 Ark. 421

postconviction relief, including a petition for writ of habeas corpus, will not be permitted to go

forward where it is clear that the appellant could not prevail. Wilencewicz v. Hobbs, 2012 Ark. 230

(per curiam); Fudge v. Hobbs, 2012 Ark. 80 (per curiam).

       Any petition for writ of habeas corpus is properly addressed to the circuit court in the

county in which the petitioner is held in custody, unless the petition is filed pursuant to Act 1780

of 2001, in which case the petition is properly filed in the court in which the conviction was

entered. Wilencewicz, 2012 Ark. 230. Arkansas Code Annotated section 16-112-105 requires that

certain procedural requirements be met by a petitioner asking a court to issue a writ of habeas

corpus. The writ must be directed to the person in whose custody the prisoner is detained. Ark.

Code Ann. § 16-112-105(b)(1). Additionally, the writ should be issued by a court that has

personal jurisdiction over the defendant. Borum v. State, 2011 Ark. 415 (per curiam).

       In the present matter, while appellant may have been incarcerated at a facility in Hot

Spring County when he filed the petition, public records of the Arkansas Department of

Correction confirm that appellant is no longer incarcerated at a facility within that county. A

circuit court does not have jurisdiction to release on a writ of habeas corpus a prisoner not in

custody in that court’s jurisdiction. Chestang v. Hobbs, 2011 Ark. 404 (per curiam); Buckhanna v.

Hobbs, 2011 Ark. 119 (per curiam). When a prisoner who seeks habeas relief is transferred to

a facility in a different county, the circuit court in the county where the prisoner was previously

incarcerated no longer has jurisdiction to issue and make a returnable writ. Wilencewicz, 2012
Ark. 230. Although the Hot Spring County Circuit Court may have retained subject-matter

jurisdiction, it does not retain personal jurisdiction over the person in whose custody the



                                                 2
                                        Cite as 2014 Ark. 421

prisoner is detained, and an order by that court will not act to effect his release. Id. This court

will dismiss an appeal of the denial of a petition for writ of habeas corpus where the appellant

is no longer incarcerated in the county where his petition was filed because the court can no

longer grant the relief sought. Id.

       Appeal dismissed.

       Larry Tyson, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Pamela A. Rumpz, Ass’t Att’y Gen., for appellee.




                                                 3